Citation Nr: 1031176	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spondylosis with degenerative changes, currently 
20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's cervical spondylosis with degenerative changes, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had on active service from March 1962 to September 
1962 and from February 1976 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, denied 
increased evaluation for both the Veteran's lumbar spondylosis 
with degenerative changes and his cervical spondylosis with 
degenerative changes.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran seeks increased evaluations for his lumbar spine and 
cervical spine spondylosis with degenerative changes.  In a 
December 2007 written statement, the Veteran's accredited 
representative conveyed that he was submitting a March 2006 
magnetic resonance imaging (MRI) study from B. M., M.D.; April 
2006 and September 2006 MRI studies from B. B. C., M.D.; a July 
2007 MRI study from J. L., M.D.; and an August 2007 MRI study 
from the Laser Spine Institute.  Clinical documentation of the 
cited MRI studies is not of record.  In a September 2008 written 
statement, the Veteran indicated that he had been treated for his 
spinal disabilities by a Dr. W. at the Atlanta Brain & Spine Care 
Center and a Dr. G. at Pain Consultants of Atlanta.  Clinical 
documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his service-connected lumbar spine and 
cervical spine disabilities after January 
2004 including the names and addresses of 
all health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should contact 
B. M., M.D., B. B. C., M.D.; J. L., M.D., 
Dr. W., Dr. G., the Atlanta Brain & Spine 
Care Center, Pain Consultants of Atlanta, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Then readjudicate the Veteran's claims 
for increased evaluations for his lumbar 
spondylosis with degenerative changers and 
his cervical spondylosis with degenerative 
changes.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

